DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application with a 371 National Stage date of April 29, 2021 regarding Application No. 17/290,100.  Applicants amended claims 4-7 in a Preliminary Amendment filed on April 29, 2021, prior to issuance of a first Office action on the merits.  Claims 1-7 are pending.


Priority
The instant application is a 371 National Stage of International Application No. PCT/JP2018/041231, filed on November 6, 2018.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 29, 2021, August 4, 2021, and December 13, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Office.  Please note that the Office has included the application number and/or art unit number on the IDSes.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“acquisition section” in claims 1 and 2, which is interpreted as a module of a computer program executed by a personal computer or game machine (Specification as filed: [0015], [0031], and [0032]).
“determination section” in claims 1 and 4, which is interpreted as a module of a computer program executed by a personal computer or game machine (Specification as filed: [0015], [0031], and [0032]).
“generation section” in claims 1 and 5, which is interpreted as a module of a computer program executed by a personal computer or game machine (Specification as filed: [0015], [0031], and [0032]).
“output section” in claim 1, which is interpreted as a module of a computer program executed by a personal computer or game machine (Specification as filed: [0015], [0031], and [0032]).
“transmission section” in claim 3.
“storage section” in claim 4. 
“imaging section” in claim 5, which is interpreted as a stereo camera (Specification as filed: [0016]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicants do not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicants may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “acquisition section” (claims 1 and 2), “determination section” (claims 1 and 4), “generation section” (claims 1 and 5), “output section” (claim 1), “transmission section” (claim 3), and “storage section”
Applicants may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicants are of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicants should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being dependent upon rejected base claim 1.
Claim Objections
Claim 3 is objected to because “at least one of the action of the user and an action of the second object in the virtual reality space” in lines 2-3 should be changed to “at least one of the action of the user in the virtual reality space and an action of the second object in the virtual reality space” for clarification.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoo et al. in US 2003/0191560 A1 (hereinafter Yokoo).

Regarding claim 1, Yokoo teaches:
An information processing system comprising (An information processing system; FIGs. 44-47 and 49-53, [0010], [0328]-[0338], and [0346]-[0367]): 
an acquisition section configured to acquire, from an external apparatus, attribute information regarding a first object that moves in response to an action of a user in a real space (an acquisition section (section that performs a corresponding function) configured to acquire, from an external apparatus, attribute information regarding a first object 204 that moves in response to an action of a user; FIGs. 2, 6-8, 12, 44-47, and 49-53, [0085]-[0087], [0123], [0126]-[0128], [0130] [0136], [0138], [0140]-[0142], [0179]-[0181], [0188]-[0190], [0192]-[0194], [0204], [0328]-[0338], and [0346]-[0367]); 
a determination section configured to, for an object image representing a second object that moves in response to an action of the user in a virtual reality space, determine a behavior mode of the object image in the virtual reality space according to the attribute information acquired by the acquisition section (a determination section (section that performs a corresponding function) configured to, for an object image 263 representing a second object 263 that moves in response to an action of the user in a virtual reality space 261 (or 260), determine a behavior mode of the object image 263 in the virtual reality space 261 (or 260) according to the attribute information acquired by the acquisition section (section that performs a corresponding function), FIGs. 2, 7-13, 44-47, and 49-53, [0085]-[0087], [0123], [0126]-[0128], [0130], [0140], [0142], [0146], [0155], [0159], [0164], [0179]-[0181], [0188], [0233], [0240], [0328]-[0338], and [0346]-[0367]); 
a generation section configured to generate a virtual reality image in which the object image behaves in the mode determined by the determination section (a generation section (section that performs a corresponding function) configured to generate a virtual reality image 261 (or 260) in which the object image 263 behaves in the mode determined by the determination section (section that performs a corresponding function); FIGs. 2, 7-13, 44-47, and 49-53, [0085]-[0087], [0142], [0146], [0155], [0159], [0164], [0179]-[0181], [0188], [0233], [0328]-[0338], and [0346]-[0367]); and 
an output section configured to cause a display apparatus to display the virtual reality image generated by the generation section (an output section (section that performs a corresponding function) configured to cause a display apparatus (personal computer) to display the virtual reality image 261 (or 260) generated by the generation section (section that performs a corresponding function); FIGs. 47 and 49-53, [0337], [0338], and [0346]-[0367]), and
another user acting together with the user in the virtual reality space (another user acting together with the user in the virtual reality space 260; FIG. 47 and [0338]).  
	However, it is noted that Yokoo does not teach:
wherein the determination section further determines the behavior mode of the object image on a basis of data concerning another user acting together with the user in the virtual reality space,
but which would have been obvious to include since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use.

	Regarding claim 2, Yokoo as modified teaches:
The information processing system according to claim 1, wherein the first object is a robot, and the acquisition section acquires the attribute information transmitted from the first object (wherein the first object 204 is a robot, and the acquisition section (section that performs a corresponding function) acquires the attribute information transmitted from the first object 204; FIGs. 44-47 and 49-53, [0328]-[0333], and [0346]-[0367], see also FIG. 2 and [0085]-[0087]).  




	Regarding claim 3, Yokoo as modified teaches:
The information processing system according to claim 2, further comprising: 
a transmission section configured to transmit data concerning at least one of the action of the user and an action of the second object in the virtual reality space to the external apparatus to cause the first object to reflect the action in the virtual reality space (a transmission section (section that performs a corresponding function) configured to transmit data concerning the action of the user and an action of the second object 263 in the virtual reality space 261 (or 260) to the external apparatus to cause the first object 204 to reflect the action in the virtual reality space 261 (or 260); FIGs. 2, 7-13, 44-47, and 49-53, [0085]-[0087], [0142], [0146], [0164], [0179]-[0181], [0188], [0233], [0328]-[0338], and [0346]-[0367]).

	Regarding claim 6, Yokoo is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 6 is rejected under similar rationale as claim 1 above.
	However, it is noted that claim 6 differs from claim 1 above in that the following is recited:
A display method performed by a computer, comprising:.
	Yokoo as modified teaches:
A display method performed by a computer, comprising: (A display method performed by a computer, comprising; see FIGs. 44-47 and 49-53, [0328]-[0338], and [0346]-[0367]).

	Regarding claim 7, Yokoo is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 7 is rejected under similar rationale as claim 1 above.

	However, it is noted that claim 7 differs from claim 1 above in that the following is recited:
A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer causes the computer to perform a display method by carrying out actions, comprising:.
	Yokoo as modified teaches:
A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer causes the computer to perform a display method by carrying out actions, comprising: (A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer causes the computer to perform a display method by carrying out actions, comprising:; FIGs. 44-47 and 49-53, [0328]-[0338], and [0346]-[0367]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoo in view of Matsuda et al. in US 2002/0186244 A1 (hereinafter Matsuda).

Regarding claim 4, Yokoo as modified teaches:
The information processing system according to claim 1.  
	However, it is noted that Yokoo as modified does not teach:
further comprising: 
a storage section configured to store data concerning a frequency with which the user has visited the virtual reality space, 
wherein the determination section changes the behavior mode of the object image on a basis of the data concerning the frequency.
	Matsuda teaches:
further comprising: 
a storage section configured to store data concerning a frequency with which a user has visited a virtual reality space (a storage section configured to store data concerning a frequency with which a user has visited a virtual reality space; FIGs. 3 and 7, [0101], and [0146]-[0149]), 
wherein a determination section changes a behavior mode of an object image on a basis of the data concerning the frequency (wherein a determination section (section that performs a corresponding function) changes a behavior mode of a virtual life object image on a basis of the data concerning the frequency; [0146]-[0149]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Yokoo as modified to include: the features taught by Matsuda, such that Yokoo as modified teaches: the claimed features, in order to change the behavior of a virtual object image according to a frequency with which a user has visited a virtual reality space.  (Matsuda: see [0148] and [0149]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoo in view of Kurihara in JP 2016-198180 A (hereinafter Kurihara; a full machine translation and original copy is/was provided with the first Office action issued in response to the filing of the instant application and the Preliminary Amendment both filed on April 29, 2021), in further view of Link et al. in US 2014/0080590 A1 (hereinafter Link).

	Regarding claim 5, Yokoo as modified teaches:
The information processing system according to claim 1, further comprising: 
wherein the generation section generates a virtual reality image to be displayed on a display, the generation section generates the virtual reality image in which the object image behaves in a mode (wherein the generation section (section that performs a corresponding function) generates a virtual reality image 261 (or 260) to be displayed on a display, the generation section (section that performs a corresponding function) generates the virtual reality image 261 (or 260) in which the object image 263 behaves in a mode; FIGs. 2, 7-13, 44-47, and 49-53, [0085]-[0087], [0142], [0146], [0155], [0159], [0164], [0179]-[0181], [0188], [0233], [0328]-[0338], and [0346]-[0367]).
	However, it is noted that Yokoo as modified does not teach:
an imaging section configured to capture an image of a space including the user wearing a head-mounted display, 
wherein the generation section generates a virtual reality image to be displayed on the head-mounted display, and in a case where a person different from the user appears in the image captured by the imaging section, the generation section generates the virtual reality image in which the object image behaves in a mode of informing the user of the appearance of the person different from the user.


	Kurihara teaches:
an imaging section configured to capture an image of a space including a user wearing a head-mounted display (an imaging section 140 configured to capture an image of a space including a user 1 wearing a head-mounted display; FIG. 5, [0021], and [0022], see also FIG. 2 and [0019]), 
wherein a generation section generates a virtual reality image to be displayed on the head-mounted display, and in a case where a person different from the user appears in the image captured by the imaging section, the generation section generates the virtual reality image informing the user of the appearance of the person different from the user (wherein a generation section (section that performs a corresponding function) generates a virtual reality image to be displayed on the head-mounted display, and in a case where a person 2 different from the user 1 appears in the image captured by the imaging section 140, the generation section (section that performs a corresponding function) generates the virtual reality image informing the user 1 of the appearance of the person 2 different from the user 1; FIG. 5 and [0022]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Yokoo as modified to include: the features taught by Kurihara, in order to display a virtual reality image and to notify a user of the presence of other people.  (Kurihara: [0022] and [0036]).
However, it is noted that Yokoo as modified by Kurihara does not teach:
the generation section generates the virtual reality image in which the object image behaves in a mode of informing the user of the appearance of the person different from the user.
Link teaches:
a generation section generates an image in which an object image behaves in a mode of informing a user of an event (a generation section (section that performs a corresponding function) generates an image in which an object image of a virtual pet behaves in a mode of informing a user of an event by barking; [0024]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Yokoo as modified by Kurihara to include: the features taught by Link, such that Yokoo as modified teaches: an imaging section configured to capture an image of a space including the user wearing a head-mounted display (imaging section, image of a space, and user wearing a head-mounted display taught by Kurihara), wherein the generation section generates a virtual reality image to be displayed on the head-mounted display, and in a case where a person different from the user appears in the image captured by the imaging section, the generation section generates the virtual reality image in which the object image behaves in a mode of informing the user of the appearance of the person different from the user (the generation section, virtual reality image, display, object image, behaves in a mode taught by Yokoo combined with the generation section, virtual reality image, head-mounted display, person different from the user, image captured by the imaging section, and informing the user of the appearance of the person different from the user taught by Kurihara and the generation section, image, object image, and behaves in a mode of informing a user of an event taught by Link), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the generation section that generates an image in which an object image behaves in a mode taught by Link is comparable to the generation section that generates the virtual reality image in which the object image behaves in a mode taught by Yokoo as modified by Kurihara because they are both generation sections that generate an image in which an object image behaves in a mode.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the system taught by Yokoo as modified by Kurihara to include: the features taught by Link, with the predictable result of providing a generation section that generates an image in which an object image behaves in a mode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/11/2022